Order entered February 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00824-CV

                                  DERWIN PACE, Appellant

                                                V.

                               BANK OF AMERICA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-02794-C

                                            ORDER
       By letter dated August 15, 2012, we notified the court reporter for County Court at Law

No. 3 that the reporter’s record in this case was overdue. We directed that the record be filed

within thirty days. To date, we have received no response. Accordingly, we ORDER court

reporter Janet Wright to file either the reporter’s record or written verification that no hearings

were recorded within THIRTY DAYS of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE